Judgments, Supreme Court, New York County (Charles H. Solomon, J.), rendered April 8, 2004, convicting defendant, upon his pleas of guilty, of criminal sale of a controlled substance in the second and third degrees, and sentencing him to concurrent terms of 4 years to life and 4 to 12 years, respectively, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his plea after a suitable inquiry in which defendant received an adequate opportunity to be heard (see People v Frederick, 45 NY2d 520 [1978]). The court was fully familiar with the case, including the plea negotiations and allocution, and was able to *1143make an informed decision. The record establishes that defendant’s plea was knowing, intelligent and voluntary, and that his claims of coercion were directly contradicted by statements he made at the time of the plea. Concur—Andrias, J.E, Friedman, Sullivan, Nardelli and Malone, JJ.